DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 19 April 2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 18  recite the limitation "optimal position”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention lacks patentable utility. Claims 17-20 recite computer-readable medium. However, paragraph 0057 of the specification states that “media embodied data such as carrier wave or other transport mechanism”. Furthermore, par 0059 discloses that medium is not to be construed as signal. Therefore, there is a clear confusion between paragraph 0057 and 0059. 
As a result, correction is requested by replacing medium with device or by inserting non-transitory before computer-readable medium.

Claims 1, 3-16 are allowed. Claims 2 and 17-20 will be allowed upon correcting the deficiencies cited above.

The prior art of record fail to teach and suggest among other features of the claim the steps of receiving an indication of a plurality of paths from the origin node to the destination node, wherein the plurality of paths comprise a plurality of nodes; receiving an indication of one or more functions used for the service; determining one or more nodes of the plurality of nodes that can operate or generate the one or more functions used for the service; determining one or more operational positions for each of the one or more functions on one or more nodes of the plurality of nodes; providing instructions to generate or operate the one or more functions on the one or more operational positions; and sending messages for the service from the origin node to the destination node through a path comprising the one or more operational positions.


, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454